Citation Nr: 0844270	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to March 
1978.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In September 2008, the veteran testified at a Board hearing 
by videoconference before the undersigned.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  


FINDING OF FACT

The veteran is entitled to service-connected compensation for 
permanent and total disability and his service-connected 
chronic lumbosacral spine disability results in the loss of 
use of both lower extremities as to preclude locomotion 
without the aid of a walker or wheelchair.


CONCLUSION OF LAW

The criteria for specially adapted housing assistance have 
been met.  38 U.S.C.A. 
§§ 2101(a) (West 2002); 38 C.F.R. § 3.809 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, it is clear that no further notification or 
assistance is necessary to develop facts pertinent to this 
claim.

Analysis 

The veteran essentially contends that he has the loss of use 
of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2008).

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches, or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. 
§ 3.809(d) (2008).  

In the present case, the veteran is service-connected for 
Reiter's syndrome with degenerative joint disease in both 
knees, rated as 60 percent disabling; chronic lumbosacral 
strain, rated as 40 percent disabling; type II diabetes 
mellitus with erectile dysfunction and mild nephropathy, 
rated as 20 percent disabling; peripheral neuritis of the 
left upper extremity, rated as 20 percent disabling; 
peripheral neuritis of the right upper extremity, rated as 20 
percent disabling; hypertension, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling; and peripheral neuropathy of 
the right lower extremity, rated as 10 percent disabling.  
The combined schedular rating is 90 percent.  The veteran has 
also been awarded a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  Thus, it is clear that the veteran is 
in receipt of service-connected compensation for permanent 
and total disability.

Additionally, a review of the medical evidence of record 
establishes that the veteran has loss of use of both lower 
extremities due to his service-connected lumbosacral spine 
disability such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Indeed, the 
veteran's treating rheumatologist specifically wrote in a 
January 2007 VA treatment record that the veteran's 
lumbosacral spine condition was the reason why the veteran 
was losing the use of his lower extremities and there is no 
competent medical opinion to the contrary of record.  The 
Board additionally notes that VA treatment records dated from 
February 2006 to April 2006 show that the veteran used a 
cane, a walker, and a wheeled walker during that time.  The 
November 2006 VA medical examiner also wrote that the veteran 
was only able to walk a few steps with the help of a cane at 
that examination.  More recently, the veteran reported at the 
September 2008 Board hearing that VA had issued him an 
electric wheelchair approximately two years before and he was 
essentially wheelchair-bound at that time.  Although there 
are no VA treatment records available for that period to 
confirm the issuance of the veteran's wheelchair included in 
the claims folder, the Board notes that the veteran 
previously told the November 2006 VA medical examiner that he 
was using a wheelchair for long distance ambulation at that 
time and the Board finds the veteran's report of currently 
being wheelchair-bound credible.  In that regard, the Board 
recognizes that a September 2007 VA treatment record reveals 
that the veteran reportedly mowed his lawn with a self-
propelled lawnmower for a duration of four hours for 
exercise; however, as the lawnmower may have been used as an 
aid to locomotion and the regulation provides that occasional 
locomotion by other methods may be possible, such evidence is 
not clearly shown to contradict the finding that the veteran 
requires regular and constant use of a wheelchair or cane as 
a normal mode of locomotion due to loss of use of both 
extremities, particularly when evaluating the pertinent 
evidence of record as a whole.  

As the evidence shows that the veteran is entitled to 
service-connected compensation for permanent and total 
disability and has loss of use of both lower extremities such 
as to preclude locomotion without the aid of canes or a 
wheelchair due to his service-connected lumbosacral spine 
disability, entitlement to specially adapted housing is 
warranted.  



ORDER

Entitlement to specially adapted housing is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


